﻿Panama, a country which has excellent relations with the Federal Republic of Germany, has sincerely welcomed the election of Mr. von Wechmar to the presidency of the thirty-fifth session. In congratulating him on such a high distinction we are aware of his enormous responsibility, owing to the serious political and economic problems which will have to be considered by the world Organization in circumstances which are not at all auspicious and which characterize the sombre international situation obtaining in the world today. We trust, however, that his experience and wisdom will guide our work, and to that end he will have the full cooperation of the delegation of Panama.
204.	The interests of the countries of the third world were particularly well defended during the term of presidency of the General Assembly of the outstanding African statesman, Mr. Salim Ahmed Salim of the United Republic of Tanzania, to whom the delegation of Panama pays a tribute and expresses its recognition of the excellent work done by him during the period just ended. Mr. Salim presided over four sessions of extreme importance, during which he showed his high sense of equity and his qualifications as a skilled negotiator and parliamentarian. I am referring to the thirty-fourth regular session, to the sixth emergency special session on the question of Afghanistan, to the seventh emergency special session on the question of Palestine and to the eleventh special session of the General Assembly devoted to international economic cooperation, in all of which Panama had the privilege of cooperating closely as a Vice President of each of those sessions and as a member of the Credentials Committee. Panama also served as Vice Chairman of the Ad Hoc Committee of the Eleventh Special Session and chairman of the contact group which negotiated the adoption by consensus of resolutions S 11/3 and S 11/4 relating to the least developed countries. It is due to these circumstances that my country has been able to view closely this period of history during which Mr. Salim played such an important role.
205.	Although the delegation of Panama at the eleventh special session conveyed a brotherly welcome to the Prime Minister of the Republic of Zimbabwe, Robert Mugabe, on the occasion of Zimbabwe's admission to the United Nations, I wish to reiterate my country's pleasure at that historic event, since the independence of Zimbabwe is a mortal blow to colonialism in southern Africa and because it strengthens the ideal of universality of the United Nations.
206.	We welcome with a special sense of satisfaction the admission to the United Nations at this session of the new State of Saint Vincent and the Grenadines, with which the Organization reaches a total of 154 Member States and the group of Latin American States a membership of 30. This is a positive development and, in offering our cooperation to the Government and people of that country, we extend a brotherly welcome and our best wishes for its progress and wellbeing.
207.	The activities of the United Nations in the field of international economic and social cooperation deserve general recognition but, in addition, they need to be strengthened and expanded. If only a modest percentage of the enormous amounts spent on weapons and military equipment could be devoted to that end, mankind would benefit greatly.
208.	While proclaiming the hope that we shall see this happen someday, we wish to express our appreciation for the projects which are being developed in Panama by UNDP under the wise leadership of Mr. Bradford Morse. We trust that in the future these projects, which in the last five years have meant an investment by the United Nations of approximately $10 million in the development of Panama, may be expanded and multiplied.
209.	It is only just that I should mention the excellent assistance being given to Panama by UNFPA, under the dynamic leadership of Mr. Rafael Salas. Among the projects which have been implemented in Panama or which are under way, we might mention the one on dynamic educational planning of the population, which began in 1976; the basic studies on population and planning for development, dating back to 1978; assistance to the national census on population and housing of 1980, which began in 1979; the research on the growth of the Panama City metropolitan area, begun in 1979; and the programme of assistance to the national mother child health programme. The funds provided by UNFPA for those projects amounted to $3,764,122 as of 30 November 1979 and currently exceed $4 million.
210.	One of the priorities set by the Panamanian Government as part of the process of establishing the new international economic order is the expansion of its international trade and, in that connexion, maritime transport. Panama has traditionally been a maritime nation, fully capable of controlling and directly exploiting the natural resources stemming from its geographical position, especially since 1 October 1979, the date of entry into force of the new Torrijos-Carter Panama Canal Treaties, aimed at restoring the territorial integrity, sovereignty and jurisdiction of the Panamanian State over all its territory, including the old Panama Canal Zone.
211.	The Panamanian Government considers it appropriate to reiterate at this session of the Assembly the appeal made in the Political Declaration issued at the Sixth Conference of Heads of State or Government of Nonaligned Countries, held at Havana from 3 to 9 September 1979, that all States of the world should adhere to the Protocol of the Treaty relating to the permanent neutrality of the Panama Canal, with due respect for the sovereignty of Panama and for the universal principle of non-interference in the internal affairs of States. 
212.	The historic fact of the signing of the new Panama Canal Treaties in itself does not mean that all of Panama's claims have been satisfied, since compliance with the Treaties is a political, economic, social, administrative and also psychological process, the goal of which is to decolonize the Canal Zone. It entails breaking away from old mental attitudes and situations of privilege, which have no place in our constitutional system.
213.	The decolonization process has led my Government to place marked emphasis on the development of its merchant fleet, which currently ranks fifth in the world, to make optimum use of the benefits of its geographic position and interocean communications. To that end, the Administration of President Royo has undertaken a broad maritime development programme with the advice, cooperation, technical counsel and material assistance of IMCO, giving due attention to compliance with existing international conventions in this field.
214.	Panama has declared on more than one occasion in international forums that its status as a maritime country is based on the geographical position of the isthmus; the existence of 1,697 kilometres of Atlantic Ocean coastline and 1,160 kilometres of Pacific Ocean coastline; its vast fishing resources and the resources of its seabed; the operation of the interocean Canal; the recovery of the terminal ports of the Canal and the Transisthmian Railroad, as a result of the aforementioned Canal Treaties of 1977; the reversion to Panama, before the end of the century, of the interocean waterway, that is, the Canal itself and its installations; the establishment in Panama of an international financial centre; and the scope of Panamanian maritime legislation. All these factors were elements in Panama's being elected a member of the Council of IMCO at the eleventh session of its General Assembly, held in London last year.
215.	My country, which has important maritime interests, wishes to express its deep satisfaction at the considerable progress made at the ninth session of the Third United Nations Conference on the Law of the Sea, which opens the way for the possible signing at Caracas next year of a universal convention on this important subject.
216.	Directly related to the expansion of our international trade, modernization of our systems of communication, expansion of our maritime transport facilities and the development of the Colon free zone—which is one of the largest in the world—we have created conditions of stability, security and progress which have attracted to Panamanian soil one of the most important international banking communities, the fourth in importance in Latin America. Among the 10 most important Latin American banking centres, Panama ranks fourth, after Brazil, Mexico and Argentina.
217.	With this background, it is understandable that Panama showed interest in contributing, to the extent possible, to the work done by the eleventh special session of the United Nations General Assembly on international development, and particularly with regard to agenda item 7, relating to the assessment of progress made in the establishment of the new international economic order and appropriate measures for promoting the development of the developing countries and international economic cooperation.
218.	In those activities, Panama, as Vice-president of the General Assembly, Vice Chairman of the Ad Hoc Committee and chairman of the contact group, worked in close and harmonious cooperation with the President of the Assembly, Mr. Salim Ahmed Salim, the Secretary General, Mr. Kurt Waldheim, the Chairman of the Group of 77, Mr. Brajesh C. Mishra of India, the Director General for Development and International Economic Cooperation, Mr. Kenneth K. S. Dadzie, the Chairman of the Ad Hoc Committee, Mr. Michel Dupuy of Canada, the Chairman of Working Group I on the International Development Strategy, Mr. Niaz A. Naik of Pakistan, the Chairman of Working Group II, Mr. Bogdan Crnobrnja of Yugoslavia, and the Rapporteur of the Ad Hoc Committee, Mr. Ali Hachani of Tunisia. All of them deserve just recognition by the international community for their enormous efforts in achieving consensus on the International Development Strategy for the Third United Nations Development Decade, which is to enter into force on 1 January 1981 and be applied from that date.
219.	As chairman of the contact group, Panama, with the cooperation of participating States and groups of participating States, promoted the adoption by consensus of the two draft resolutions which were adopted without a vote. One was entitled "Suggestions by the Secretary General to overcome the critical economic situation of many developing countries", and the other "Measures to meet the critical situation in the least developed countries".
220.	My country wishes to appeal to the three delegations which rejected the text contained in the document submitted by the Chairman of Working Group II, Mr. Bogdan Crnobrnja of Yugoslavia,  as a procedural framework for global negotiations, and to urge the Governments of the United States, the United Kingdom and the Federal Republic of Germany to make an effort at this session with a view to reaching agreement on the programme and clearing the way for the global negotiations which are to be based on the new international development strategy.
221.	The Panamanian delegation also appeals to those countries on whose political will depends the freeing of the American hostages in Teheran and the ending of the presence of foreign troops on the territory of the nonaligned State of Afghanistan. The solution of these two problems would contribute decisively to improving the international climate and creating an auspicious atmosphere for the global negotiations and the establishment of the new international economic order. This appeal goes also to the States members of the group of nonaligned countries and to the States members of the Group of 77, which are in a position to exert friendly pressure on the States directly involved in those conflict situations in order to achieve their prompt and just solution.
222.	The dynamic diplomacy of personal contacts at the highest political level, devised by General Omar Torrijos as head of Government of Panama during the period from 1972 to 1978 concerning Panamanian claims to the Panama Canal, is a political tool which the leader of my country has continued to develop successfully in various areas to promote the political, economic, social and cultural development of Panama.
223.	The visits by President Aristides Royo to heads of State and Government, as well as to international organizations in the United States, Europe, Asia and, shortly, Africa, have been of great significance in the Latin American continent. The meetings between President Royo and the leaders of the two great democracies neighbouring our country, President Julio Cesar Turbay Ayala of Colombia and President Rodrigo Carazo Odio of Costa Rica, have contributed to creating a climate of peace and trust in the region.
224.	The talks between President Royo and the President of the United Mexican States, Jose Lopez Portillo, and the President of the Republic of Venezuela, Luis Herrera Campins, are characteristic of the new spirit that prevails in the Andean, Central American and Caribbean areas. Mexico and Venezuela, which have traditionally promoted Latin American unity, are now coming together on the specific solution of the serious problem of the net internal consumption of imported oil in Barbados, Costa Rica, El Salvador, Guatemala, Honduras, Jamaica, Nicaragua, Panama and the Dominican Republic, and to that end they have allotted a total volume of up to 160,000 barrels daily, providing besides the necessary official financing.
225.	This historic action by the leaders of Venezuela and Mexico is an encouraging example of achievement of an overall solution of the energy problem, as well as eloquent proof that South South cooperation may be realized through constructive acts and not be confined to rhetorical statements.
226.	Panama has followed the policy of promoting the process of Latin American integration, embodied in the Panama Convention of 17 October 1975, by which the charter establishing SELA was adopted, with the participation of 26 countries from Central and South America and the Caribbean, from Mexico to Argentina. My country will continue its efforts on behalf of the unity and integration of Latin America and the strengthening of its collective personality within the framework of worldwide relations.
227.	The contacts between President Royo and the leaders of the Caribbean countries at the Sixth Conference of Heads of State or Government of Nonaligned Countries, held at Havana in September 1979, his meetings with Central American leaders and his meetings with the Presidents of the Andean Group have been motivated not only by the common wish to give form to an authentic Latin American identity that is distinct and autonomous, but also by the collective concern over human rights and fundamental freedoms.
228.	The great importance that Panama attaches to the full enjoyment of human rights and fundamental freedoms was expressed in the Charter of Conduct signed on 11 September 1980 in the city of Riobamba, Republic of Ecuador, by the Presidents of Colombia, Ecuador, Venezuela and the Vice-president of Peru, and to which the Presidents of Costa Rica and Panama, as well as the representative of the President of the Spanish Government, pledged adherence at a memorable meeting of truly historic significance.
229.	The Riobamba Charter of Conduct reiterates the formal commitment of the signatory States to respect for human, political, economic and social rights as a fundamental norm of the domestic behaviour of States and to their defence as an international obligation binding upon States and, therefore, to the idea that joint action aimed at protecting those rights does not violate the principle of non-interference.
230.	The Riobamba Charter of Conduct is a revolutionary doctrine in defence of human rights that is in keeping with the ideals of the founders of the Latin American Republics. This historic document is of unique importance in the American continent in view of the massive violations of human rights which are becoming more and more frequent in the hemisphere. Only six weeks ago, the Permanent Council of the Organization of American States, in resolution 308 (432/80) of 25 July 1980, on solidarity with the Bolivian people, in referring to the right of every State freely to develop its cultural, political and economic life and at the same time to the duty of the State to respect the rights of the human person and the principles of universal morality, specifically stated that this principle specifically embodied in article 16 of the charter of the Organization of American States was violated by the military coup that took place in Bolivia, when the elections recently held in that country, in strict respect for the principle of non-intervention, were set aside.
231.	The regional organization has not only deplored the military coup, which unfortunately has suspended indefinitely the process of institutionalizing democracy in the sister Republic of Bolivia, but it has also expressed its "deepest concern over the loss of human lives and the serious violations of the human rights of the Bolivian people, which have been the direct consequence of the coup d’état".
232.	Panama fully concurs in the pronouncement of the regional Organization and maintains its solidarity with the Bolivian people, in the hope that that noble people will find the most appropriate way of maintaining the existence of its democratic institutions and its freedoms without the interference of foreign military groups.
233.	My country also reaffirms its firm adherence to the right of asylum, a classic institution in American international law, and wishes to reiterate its request made through regular channels that the Bolivian military regime speedily grants safe conduct to persons who have sought asylum in the Panamanian Embassy and in other diplomatic missions at La Paz so that they may leave the country without risk to their lives or personal security.
234.	Panama has also noted with deep concern that there have been persistent violations of human rights and deliberate attacks on the lives and persons of the best intellectual, professional and scientific thinkers, educators and men of letters in various parts of the hemisphere, who are suffering under torture and are the victims of the most savage and cruel treatment.
235.	These barbaric acts have been intensified in recent times in the Central American area, despite the condemnation and opposition of countries that are highly respected in the continent. Such a situation is unjustifiable and effective collective action can no longer be postponed. The countries where those violations occur should not receive such military and financial assistance, as they have been receiving, from foreign Governments and from continental and extra continental sources.
236.	The growing deterioration of the situation in parts of the Central American isthmus, the constant loss of valuable lives, the gross lack of respect for human rights and fundamental freedoms and the state of collective unrest with the resultant exacerbation of chronic economic and social problems have motivated the Panamanian Government to offer—and I am honoured to repeat that offer here—its capital city in which to hold a summit meeting of Central American leaders in order that means may be found to restore peace and tranquillity to the region and contribute to the development of a harmonious democratic process aimed at facilitating peaceful coexistence in those sister countries.
237.	Faithful to its tradition of loyal support for human rights and fundamental freedoms for all, the Government of Panama has been developing a government programme aimed at satisfying the economic, social and cultural needs of all human beings on Panamanian soil.
238.	The Panamanian Government, under the presidency of Mr. Aristides Royo, has continuously endeavoured to strengthen the democratic system of my country. This coming Sunday, 28 September, elections will be held throughout the nation to expand the representative base of the legislative body and to include those sectors of our nation that wish to participate in legislative functions without distinction as to race, sex, ideology or religious creed.
239.	During the first six months of 1984, when the statutory term of office of the current President will have elapsed, general elections will be held in Panama in order through a direct popular vote to elect a new President, for a six year term beginning on 11 October 1984. Thus will be reaffirmed the existence of democratic institutions in the Panamanian isthmus as a centre of harmony and promoter of the interests and aspirations of Latin America.
240.	At the international as at the national level, Panama has followed that tradition and it may be recalled that, after the establishment of the United Nations, it was my country which submitted the first draft Universal Declaration of Human Rights as well as the declaration of rights and duties of States.
241.	Panama has also signed and ratified the two International Covenants on Human Rights, namely, the International Covenant on Economic, Social and Cultural Rights and the International Covenant on Civil and Political Rights and Optional Protocol thereto as well as the American Convention on Human Rights which established the Inter American Court of Human Rights, the binding jurisdiction of which is recognized by the Panamanian Government.
242.	With its historical, moral and legal authority as repository of the ideals of the liberators of America, expressed at the Amphictyonic Congress convened by Bolivar in the city of Panama in 1826, the Government of Panama, while cultivating fraternal relations with each and every people and Government of Latin America, without exception, has also used those relations as an instrument for the defence and promotion of respect for human rights and fundamental freedoms, wherever those have been affected in certain countries of our hemisphere.
243.	Innumerable steps have been taken by President Royo, as constitutional leader, and by General Torrijos, as head of our armed forces, to obtain freedom, grant asylum and restore violated rights to sister States in which political upheavals or problems of public order have brought about distressing conditions for human beings whose dignity and integrity deserved protection, if only for reasons of simple human solidarity.
244.	The Ministry of Foreign Affairs of Panama believes that the United Nations system as well as the regional organizations should develop more vigorous and specific action to meet the problems of violations of human rights, not only because such action would be in keeping with the spirit of the Charter but also because to the extent that respect for and exercise of human rights and fundamental freedoms increase, so will diminish acts of violence, terrorism and insurgency, acts which are the sole recourse of peoples whose horizons are devoid of hope and who are denied access to a worthy and decent life.
245.	In its foreign policy the Republic of Panama advocates the extension of detente to all regions of the world so that the nuclear menace, the arms race and conflicts likely to ignite a global conflagration might be avoided. That is a task to which all countries are committed. The responsibility of Latin American nations in that regard was embodied in the Declaration of Ayacucho of 1974. 
246.	In spite of the statements frequently made in favour of disarmament, in order that the savings realized thereby might be devoted to the solution of the acute economic and social problems of certain sectors of Latin American society, it is not at all encouraging to note the enormous sums which the armies of certain Latin American nations invest in weapons and sophisticated military hardware, which far exceed the reasonable requirements for defence and the maintenance of domestic public order in each country.
247.	As President Aristides Royo stated in announcing Panama's accession to the Charter of Conduct of Riobamba, the founding fathers of the Latin American Republics would be deeply discouraged were they to see that after one and a half centuries of independence the problems of poverty, disease, malnutrition, ignorance, and social and economic need—problems which they had attempted to eradicate in liberating our peoples—were still rampant in broad sectors of the population of the continent.
248.	in bitter contradiction of the ideals of peace, progress, unity and integration of our peoples advocated by the liberators of America, militarist circles, divorced from the needs of the people, sacrifice the wellbeing of those people, motivated by the futile accumulation of stockpiles which are not simply defensive but also offensive, with motives which are not in keeping with the solution of the vital problems pending at the Latin American level.
249.	As a nonaligned country, Panama maintains its faithful adherence to the commitment of the movement to fight until a world based on justice and freedom has been attained and an international political and economic order established in which peace, independence, equality and cooperation prevail in the face of all the obstacles and forces which tend to maintain old forms or to impose new forms of inequality and domination, and which have created difficulties in the establishment of the new international economic order.
250.	Panama believes in a nonaligned movement born from the emancipating struggle of the peoples of Africa, Asia, Latin America and other regions of the world. Like Panama, those peoples have chosen the path of independent political development and like us they reject polarization into blocs, bloc politics, pacts or military alliances and policies aimed at dividing the world into spheres of influence.
251.	In keeping with that nonaligned policy, the Government of Panama reaffirms its adherence to the statements made at the Sixth Conference of Heads of State or Government of Nonaligned Countries, held at Havana, concerning rejection of foreign military bases in Latin America. Panama likewise reiterates its support for the right to self-determination of the peoples of Puerto Rico and Belize, for the right of the Republic of Argentina to have the Malvinas Islands restored to its sovereignty, for the return of the Guantanamo base to Cuba, for the demand that the blockade imposed on the Cuban revolution by the United States be ended promptly, for the importance of continuing to lend political and economic support to the Government of National Reconstruction of the Republic of Nicaragua and for urgent action to restore the constitutional democratic process in the Bolivian nation.
252.	This is a good opportunity to reiterate the solidarity of the Government of Panama with Spain's centuries old claim for the return of the Rock of Gibraltar, a colonial anachronism for which there can be no justification in modern times.
253.	Just as Panama strongly demands universal respect for the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco), the Panamanian Government believes that this Assembly should promote efforts to implement the Declaration on the Denuclearization of Africa,  to realize the idea of the "Establishment of a nuclear weapon free zone in the region of the Middle East", to bring about the "Establishment of a nuclear weapon free zone in South Asia" and for the prompt implementation of the Declaration of the Indian Ocean as a Zone of Peace, so as to guarantee conditions of peace and security with the attendant elimination of military bases in that important region.
254.	Members of the United Nations have agreed to accept and carry out the decisions of the Security Council in accordance with Article 25 of the Charter of the United Nations. The gravity of the present international situation demands, more than ever, strict compliance with that provision, which forms part of the basis of the international legal order. Circumstances and conflicts that prevail in the Middle East, Central Asia, the eastern Mediterranean—Cyprus specifically—in southern Africa and in other areas, would doubtless be resolved if there were due compliance with resolutions of the Security Council.
255.	That is the criterion which guided the Government of Panama in proceeding without delay to close its embassy in Jerusalem and transfer it to Tel Aviv, pursuant to Security Council resolution 478 (1980) of 20 August 1980. My country remains convinced that, in order to achieve a just and lasting solution of the crisis in the Middle East, it is essential that there be recognition of, on the one hand, the legal status of the PLO as representative of the inalienable rights of the Palestinian people to self-determination and independence and, on the other, the right of Israel and of all States and peoples of the region to live in peace within secure and recognized borders
256.	The Panamanian Government is pleased to note the official statement of Mr. Falilou Kane, Chairman of the Committee on the Exercise of the Inalienable Rights of the Palestinian People, on 29 August, expressing the deep satisfaction of the Committee at the decision of the Panamanian Government to close its embassy in Jerusalem. In that statement he also indicates that, in the Committee's view, Panama's action "reflects the positive attitude of the Government of Panama concerning the question of Palestine and its concern over the feelings and the opinion of the vast majority of the international community".
257.	I believe it a duty of conscience to reiterate in this Assembly the confidence which my country, like many other medium sized and small nations, has in the Secretary General, to whom the cause of world peace and harmony owes so much. The fact that this thirty-fifth session is the first session of the 1980s leads us to serious thought. The Secretary General’s report on the work of the Organization acquires special importance at this time in history, since its analysis of the international situation is a challenge directed to the exercise of political will by the Member States with decision-making power in the Security Council, in this Assembly and in the other organs of the United Nations system.
258.	In the Panamanian Government's view, the ominous picture presented to the international community in the secretary General’s report has extremely serious aspects. In his opinion, there is a climate of confusion in which the major objectives proclaimed in the Charter of San Francisco seem to have lost momentum or to have been obscured. In his view, a reliable system aimed at guaranteeing international peace and security has developed little further in practice than—and these are his words—"haphazard and last-minute resorts to the United Nations" 
259.	It is not, as he says, merely that disarmament may be more distant today than ever before. In our view, instead of disarmament, mankind is faced with a growing arms race whose cost this year will reach $500 billion annually. As a corollary, the world is today more than ever subject to the threat of nuclear destruction.
260.	We concur with the Secretary General and the Chairman of the Group of 77 that the new international economic order continues to be little more than an abstraction, while the economic prospects of the vast majority of countries and peoples continue to be affected by the general disorder and malaise. The Secretary General faithfully interprets international reality when he says that fundamental questions of human rights have been put aside or deadlocked for reasons of political and economic expediency.
261.	We must accept the fact that development and the observance of international law and of a universally accepted international code of conduct have suffered a series of setbacks.
262.	The Assembly cannot remain indifferent to the hostilities between Iran and Iraq, two Islamic nonaligned nations which are involved in a conflict in a region extremely sensitive for the peace of the world. Panama supports the offer to use his good offices made at the outset by the Secretary General in order to obtain a ceasefire and the cessation of military activities on both sides, so that the parties may agree to use the peaceful means embodied in the Charter for a friendly solution of their differences, which so affect the interests of the third world.
263.	Panama also wishes to thank the Secretary General for his prompt and vigorous action in convening the Security Council so that, in the exercise of the powers entrusted to it by the Charter, it may adopt all necessary measures with a view to having the parties in conflict put an end to hostilities and restoring peace in the region.
264.	The international community, shacked by the explosive situation that has arisen in the Persian Gulf, trusts that the States members of the Security Council will act in keeping with the ideals of the United Nations and that the two superpowers in particular and the countries whose oil supplies may be threatened will exercise restraint and refrain from any action not in compliance with the strictest neutrality and with the agreements for the restoration of peace that may be adopted within the United Nations system.
265.	The warning sounded in the secretary General’s report calls for profound reflection, if reason is to prevail over folly, if prudence is to triumph over barbarous acts, if restraint is to win out over rashness and if justice and civilized order are to overcome inequality, abuse, discrimination, chaos and anarchy.
266.	In essence, more consistent, concerted and vigorous action is required on the part of all Member States to resolve the grave institutional crisis affecting the United Nations today. Delegations participating in this session of the Assembly will agree with the delegation of Panama that the world is today witnessing, in both the economic and the political fields, a real crisis which, in the final analysis, is part and parcel of international relations. It is not a question of an imaginary crisis, or fanciful conjectures, or rhetoric. Facts speak for themselves. Although much more could be said, we can mention three very serious instances of what we term the institutional crisis of the international Organization with regard to the three main bodies of the United Nations.
267.	South Africa's obstinacy and its failure to comply with Security Council resolutions relating to the independence of Namibia and the solution of the very serious problems in southern Africa highlight the lack of respect to which the main political organ of the world Organization is subjected.
268.	Noncompliance by Iran with the judgment of the International Court of Justice of 24 May 1980 ordering the release of the American hostages kept in Teheran since November last year shows to the world Iran's disregard for the value of the decisions of the supreme legal body of the United Nations system.
269.	The refusal of the Soviet Union to withdraw its military occupation forces from the territory of the nonaligned State of Afghanistan presents before the world the former's indifference towards and lack of compliance with the resolutions of the General Assembly decreeing the immediate and unconditional withdrawal of those troops from that country.
270.	If large and small States alike do not respect, give effect to or observe the resolutions of the Security Council, the supreme political body of the United Nations, the decisions of the International Court of Justice, the supreme legal body of the United Nations, or the resolutions of the General Assembly, the supreme legislative body of the United Nations, we wonder what future awaits mankind.
271.	The international community is aware of the fact that the major political, economic and social changes and the scientific progress that have occurred in the world since the Charter was adopted have increased the importance of the principles of international law concerning friendly relations and cooperation among States and of the heed to apply them more effectively in the conduct of States at all levels.
272.	Panama recognizes the importance of maintaining and strengthening international peace, on the basis of freedom, equality, justice and respect for fundamental human rights, and of promoting friendly relations between nations irrespective of differences between their political, economic and social systems or their degrees of development. We believe that the only way open to mankind, if it is to survive, is the strictest observance of those principles and of the Charter of the United Nations as the most exalted means for promoting the rule of law and justice among nations.
